UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  04March2016 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): 4th March 2016 RE-ISSUE OF TREASURY SHARES CRH plc announces that yesterday, 3rd March 2016, it transferred to participants in an employee share scheme 8,263 Ordinary Shares at a price of €13.64 per Ordinary Share. CRH plc also announces that yesterday, 3rd March 2016, it transferred to the Trustees of the CRH plc Employee Benefit Trust 697,903 Ordinary Shares in relation to satisfying vested awards made under the CRH 2006 Performance Share Plan at a price of €24.98 per Ordinary Share. Following the above transactions, CRH plc holds 85,139 Ordinary Shares in Treasury. The number of Ordinary Shares in issue (excluding Treasury Shares) is 823,826,144. Contact Neil Colgan Company Secretary Tel: 00 3531 6344340 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date:04March2016 By:/s/Neil Colgan Neil Colgan Company Secretary
